Title: To James Madison from William C. C. Claiborne, 23 January 1802 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


23 January 1802, Natchez. Announces arrival on 21 Jan. of Jefferson’s recent message to Congress. Prospects for unanimity in the territory are not as pleasing as he had supposed. Factions still exist, and it will take time to lay their “Evil Spirit” to rest. The territorial legislature is “amply supplied” with love of country and honest intentions, but “there is a deficiency in Legislative information, & experience, which occasions much embarrassment.” Laws passed under the previous grade of government were defective and have been repealed. The legislature has adopted a new code of laws which, while still imperfect, “will conduce more to the Convenience, & protection of the people.” A law to prohibit importation of male slaves over sixteen was passed by the House but rejected in Council. The slave population is increasing rapidly, and he fears it will “sooner or later prove a source of much distress. The culture of Cotton is so lucrative, and personal labor consequently so valuable, that common Negro Fellows will generally command five hundred dollars per head, and if such encouragement should long be afforded, to the Sellers of Negroes, this Territory must soon be overrun, by the most abandoned of that unfortunate race.” Is making efforts to organize district militia but lacks arms and the means to obtain them.
  

   Letterbook copy (Ms-Ar: Claiborne Executive Journal). 2 pp. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:38–39.

